699 N.E.2d 1133 (1998)
In the Matter of Scott Edward MINNETTE
No. 87S00-9802-DI-114.
Supreme Court of Indiana.
September 23, 1998.

ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now the respondent, Scott Edward Minnette, and tenders to this Court his affidavit of resignation from the bar of this state, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent's affidavit complies with the requirements of Admis.Disc.R. 23(17). Accordingly, we find that it should be approved.
IT IS, THEREFORE, ORDERED that the affidavit of resignation from the bar of this state tendered by the respondent, Scott Edward Minnette, is hereby accepted. Accordingly, the Clerk of this Court is directed to strike his name from the Roll of Attorneys.
IT IS FURTHER ORDERED THAT, in light of the respondent's resignation from the bar of this state, this disciplinary action is dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent and his attorney, to the Indiana Supreme Court Disciplinary Commission, and *1134 to all other entities pursuant to Admis.Disc.R. 23(3)(d).
All Justices concur.